Title: To James Madison from Robert Lewis Madison, 14 September 1814
From: Madison, Robert Lewis
To: Madison, James


        
          Dear Uncle
          Philadelphia September the 14, 1814
        
        When I last parted with you I proceeded on to Carlisle and immediately on my arrival at that place commenced the study of the law and made such progress as was perfectly satisfactory to Judge Cooper but the destruction of Washington and the critical situation of Baltimore & Philadelphia gave rise to a necessity for Volunteers, and I together with about fifteen other students prompted by an ardent desire to assist in repelling the attacks of a cruel & audacious foe, joined a Volunteer corpse, & tendered our services to the Governor of this state, we were accepted and marched here in little better than six days, a distance of a hundred & twenty miles. The fateigue though great I should have borne with pleasure, if it had been to defend a place worthy of defence, but to undergo so much to protect the property of persons who will not turn out & lay their own shoulders to the wheel is rather galling to the feelings. Indeed the inhabitants of Philadelphia appear to be dead to any thing like patriotism, and I beleive the City could be taken with all imaginable ease by a force of 10,000 men—for we have stationed on Bush hill not more than five hundred men, most of them destitute of discipline, arms or ammunition. At kennets square say at most 3,000 men but they are 35 miles off and what the City itself would produce cannot be relied on. The time for which I have volunteered will expire in thirty days when I hope to recommence my studies with increased ardour. Pardon all mistakes as I write on my knapsack amidst the bustle & confusion of the camp. Give my love to my Aunt & Mr Coles if he is with you. Yr. affectionate Nephew
        
          R L Madison
        
      